Citation Nr: 0003635	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1966 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is currently diagnosed as having PTSD.  

3.  The evidence is sufficient to establish that the veteran 
engaged in combat with the enemy.  

4.  There is evidence linking the veteran's PTSD to his 
alleged in-service stressors.   


CONCLUSION OF LAW

The veteran incurred PTSD during or as a result of his period 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection may be granted if the facts, as shown by 
the evidence, demonstrate that the current disability 
resulted from an injury or disease incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).    

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

Following VA's adoption of the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 & 4.126, 
the sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).  If there is an unequivocal diagnosis of 
PTSD by mental heath professionals, it is presumed that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id.  If there 
is a question as to whether the report or examination is in 
accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed. Id.  

The Board must make a specific finding as to whether the 
veteran engaged in combat.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  As stated above, if VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 C.F.R. § 3.304(f).  The phrase 
"engaged in combat with the enemy" requires that a veteran 
has participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case.  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Cohen, 10 Vet. 
App. at 138.

In this case, the medical evidence reveals fairly consistent 
diagnosis and treatment of PTSD, such that the first element 
of service connection for PTSD is satisfied.  In addition, 
the Board finds that there is sufficient evidence of a 
relationship between the veteran's PTSD and his period of 
active duty service, such that the third element required for 
service connection for PTSD is met.     

With respect to the second element, the Board must make an 
initial determination as to whether the veteran engaged in 
combat with the enemy.  Service personnel records show that 
the veteran did have service in Vietnam from January 1967 to 
January 1968 and from January 1969 to January 1970, during 
which time his military occupational specialty was baker and 
cook.  Although records indicate the veteran participated in 
various campaigns in Vietnam, his records fail to reveal any 
award of citation or medal denoting combat.  However, a 
rating decision in January 1975 awarded the veteran service 
connection for residuals of a back injury.  The basis of the 
award was injury to the back in 1969 while lifting 
ammunition.  The record shows that the veteran was serving in 
Vietnam in 1969.  The same rating action awarded service 
connection for defective hearing due to acoustic trauma from 
gunfire.  These awards, combined with the January 1999 U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
records make it more probable than not that the veteran 
engaged in combat with the enemy, despite his military 
occupational specialty of cook/baker, for purposes of 
establishing entitlement to PTSD.  The Board emphasizes that 
the benefit-of-the-doubt rule applies in such determinations.  
VAOPGCPREC 12-99.  The veteran's April 1998 statement 
indicates that, during his second tour in Vietnam, he was 
sent to the firebase at Ben Het, which came under heavy fire 
from the enemy.  His May 1997 statement specifies that his 
claimed stressful experiences occurred about one month after 
his arrival in Vietnam.  Service personnel records showed 
that the veteran was assigned to B Battery, 6th Battalion, 
14th Artillery for most of this tour.  Information received 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) confirmed that the veteran's unit was 
stationed at Ben Het and that Battery B became a prime target 
for enemy artillery.  Specifically, on March 3, 1969, the 
enemy launched a coordinated artillery and armor attack on 
Ben Het.  The entries indicate that there were several 
friendly casualties and deaths, though these were not from 
within the 6th Battalion.  Given the severity of the 
documented attacks on the veteran's unit, along with the 
veteran's statements that identify the proper time and 
location, the Board finds that, resolving doubt in his favor, 
the veteran engaged in combat with the enemy.  

In summary, the Board finds that each of the criteria has 
been met for establishing service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).  
Accordingly, the veteran's appeal is allowed.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for PTSD 
is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

